 



Exhibit 10(aa)
INTERNATIONAL AGENCY AGREEMENT
          THIS INTERNATIONAL AGENCY AGREEMENT (“Agreement”) is made as of
December 15, 2006, by and between Phosphate Chemicals Export Association, Inc.,
a Delaware non-profit corporation (the “Association”) and PCS Sales (USA), Inc.,
a Delaware corporation (“Agent”).
Recitals
     A.     The Association has been formed as a non-profit corporation to
engage solely in export trade as defined by the act of the U.S. Congress
entitled “An Act to Promote Export Trade, and for other Purposes,” approved
April 10, 1918, commonly known as the “Webb-Pomerene Act” (hereinafter, the
“Act”), as amended, and is governed pursuant to that certain Second Amended and
Restated Membership Agreement dated as of January 1, 1995 (the “Membership
Agreement”);
     B.     The Association hereby desires to appoint the Agent, and the Agent
hereby desires to accept such appointment, as the Association’s independent and,
except as set forth in the Membership Agreement, exclusive export marketing
agent for Wet Phosphatic Materials, pursuant to the terms and conditions of this
Agreement;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, it is agreed as follows:
I.     APPOINTMENT AND SCOPE
          1.1     Appointment. Subject to the terms and conditions hereof, the
Association hereby appoints Agent, for the term of this Agreement, as its
independent and, except as set forth in the Membership Agreement and in the
International Agency Agreement between the Association and Mosaic, exclusive
export agent for the marketing, solicitation of orders for and freighting of the
Wet Phosphatic Materials identified more specifically in Exhibit A hereto
attached and incorporated herein by reference (the “Products”). Agent hereby
accepts such appointment and agrees to devote its best efforts to the
performance of such duties as may be reasonably necessary to promote export
trade in Wet Phosphatic Materials.
          1.2     Independent Contractor Status. This Agreement does not
constitute a general agency. Agent shall be a legal representative of the
Association only for the limited purposes set forth in this Agreement with
respect to its responsibilities as export agent for Wet Phosphatic Materials.
Agent is not granted and shall not exercise the right or authority to assume or
create any obligation or responsibility on behalf of or in the name of the
Association. Agent shall take no action which could confer on the Association
“permanent establishment” or equivalent status (as defined in any applicable law
or income tax treaty) or otherwise subject the Association to income taxation in
any country or political subdivision in or for which the Agent has
responsibility under this Agreement. Agent shall be responsible for all of its
own expenses and employees.

 



--------------------------------------------------------------------------------



 



          1.3     Sales Restrictions.
               A.     Agent agrees not to appoint sub-agents in the sale of
Products unless such appointment is approved in writing by the Association.
               B.     Notwithstanding anything to the contrary in this
Agreement, it is understood and agreed that Agent shall have no authority
whatsoever to, and shall not (i) sell, accept orders for or contract for the
sale of Products on behalf of or as agent of the Association; (ii) establish or
purport to establish terms and conditions of sale on behalf of the Association;
and/or (iii) sign any contracts, offers or other documents of any kind
whatsoever on behalf of the Association or commit or bind, or purport to commit
or bind, the Association in any manner.
               C.     Agent acknowledges and agrees that the Association has
sole authority to establish the selling price and other terms and conditions
respecting all sales of Products by the Association, including, without
limitation, to offer to sell, to accept, to reject or cancel in whole or in part
any order or proposed order in each case, or sign any contracts, offers or other
documents of any kind whatsoever on behalf of the Association or commit or bind
or purport to commit or bind the Association in any manner.
               D.     In transmitting any offers to purchase Products from the
Association, Agent shall inform prospective purchasers that all terms and
conditions of sale, including but not limited to the price, require the written
acceptance and approval of the Association.
II.     COMPENSATION
          2.1     Compensation Payable. Subject to the provisions of this
Agreement, the Association shall pay Agent a fee for all of Agent’s services
pursuant to this Agreement as should be determined by the Board of Directors.
Such compensation shall be paid in equal quarterly installments due and payable
on the first business day of each calendar quarter during the term hereof.
III.     AGENT’S COVENANTS AND REPRESENTATIONS
          3.1     Sales Promotion. Agent shall use its reasonable efforts to
promote the sale and use of Products by all existing and potential customers
outside of the United States and Canada.
          3.2     Sales Policies and Procedures. Agent shall comply at all times
with the Association’s sales policies and procedures in effect from time to
time. A current copy of such sales policies and procedures is attached hereto as
Exhibit B. Any breach of such sales policies and procedures shall be deemed a
breach of this Agreement. The Association may amend, modify or otherwise change
such policies and procedures upon sixty (60) days’ notice to Agent.
          3.3     Instructions. The Agent will issue reasonable instructions to
each Member as to delivery, quality, grading, packing, invoicing and shipping of
Export Sales made by the Association. It is the Agent’s understanding that each
Member will use its reasonable efforts to comply with all such instructions.

2



--------------------------------------------------------------------------------



 



          3.4     Confidential Information. During the term of this Agreement,
Agent will have access to certain pricing, technical, marketing and other
confidential information of the Association and of individual Members of the
Association. Agent acknowledges that such confidential information comprises
valuable trade secrets and is proprietary to the Association and such Members of
the Association. Agent shall hold such confidential information in strict
confidence and shall not use or disclose the same except as required to perform
its obligations under this Agreement. The foregoing obligation shall not extend
to information which is or becomes public knowledge through no fault of Agent or
which is required to be disclosed by law.
          3.5     Trade Name(s). Agent may identify itself on letterhead,
business cards and signs as an authorized export marketing agent of the
Association, and in sales and promotional materials, provided such materials
have been previously approved by the Association. Agent shall not register the
Association’s trade name(s) or any name(s) closely resembling them.
          3.6     Indemnification. The Association agrees that it shall be
solely responsible for and shall indemnify and hold the Agent harmless from and
against, and will pay to the Agent the full amount of any loss, claim, damage,
liability or expense (including reasonable attorneys’ fees) resulting to the
Agent, either directly or indirectly, from any acts or omissions of the Agent,
including negligent acts or omissions, in its performance of its duties and
obligations under this Agreement except to the extent that the loss, claim,
liability or expense is due to the Agent’s gross negligence or willful and
wanton misconduct. The Agent agrees to give the Association written notice of
and the right to assume the defense of any action against the Agent in respect
of any such loss, claim, damage, liability or expense, and no settlement
relating to any such loss, claim, damage, liability or expense shall be made
which affects the Association’s liability under this provision unless the
Association gives written consent to such settlement, which consent shall not be
withheld unreasonably. Any amount due to the Agent under the aforesaid indemnity
shall be due and payable by the Association on demand.
IV.     TERM AND TERMINATION
          4.1     Term and Renewal. This Agreement shall continue in full force
and effect for an initial term expiring December 31, 2007. Thereafter, unless
terminated as provided in Article 4.2 below or by mutual written consent, this
Agreement will be automatically renewed for successive one calendar year terms.
          4.2     Termination. This Agreement may be terminated prior to
expiration of the initial or any renewal term, as provided in Article 4.1 above,
by prior written notice to the other party as follows:
               A.     By either party, in the event the other party should fail
to perform any of its obligations hereunder and should fail to remedy such
nonperformance within thirty (30) calendar days after receiving written demand
therefore; provided, however, that upon a second breach of the same obligation,
the other party may forthwith terminate this Agreement upon notice to the
breaching party;

3



--------------------------------------------------------------------------------



 



               B.     By either party, effective immediately, if the other party
should be declared insolvent or bankrupt or make an assignment or other
arrangement for the benefit of its creditors, or if such other party should have
any of its material assets expropriated;
               C.     By the Association, effective immediately, if Agent should
attempt to sell, assign, delegate or transfer any of its rights and obligations
under this Agreement without having obtained the Association’s prior written
consent thereto, or if there should occur any material adverse change in the
management, ownership, control or financial or technical resources of Agent; or
               D.     By the Association, effective immediately, if any law or
regulation should be adopted or in effect in any country or other political
subdivision in which Agent serves in any capacity as marketing representative
for the Association which would restrict the Association’s termination rights
hereunder or otherwise invalidate any provisions hereof; or
               E.     After December 31, 2007 by either party, without cause,
upon ninety (90) days’ prior notice to the other party.
          4.3     Consequences of Termination or Non-Renewal. Upon termination
or non-renewal of this Agreement, Agent shall immediately: (i) return to the
Association, and cease all use of, the confidential information theretofore
furnished by the Association and in Agent’s possession or control at the date of
termination; (ii) cease promoting sales of the Products and identifying itself
in any manner as an authorized marketing representative or using any of the
Association’s trade names; and (iii) take such action as is necessary to
terminate Agent’s registration as the Association’s independent marketing
representative with any governmental authority.
          4.4     Sole Remedy. Agent’s right to receive, pro rated to the date
of any termination, the compensation provided in section 2.1 above, shall
constitute Agent’s entire compensation for or arising out of termination or
non-renewal of this Agreement and shall be in lieu of any and all other claims
Agent may have against the Association as a result thereof. Under no
circumstances shall the Association be liable to Agent by reason of termination
or non-renewal of this Agreement for compensation, reimbursement or damages for
(i) loss of prospective compensation; (ii) good will or loss thereof; or
(iii) expenditures, investments, leases or any other type of commitment made in
connection with the business of such party or in reliance on the existence of
this Agreement.
V.     GENERAL PROVISIONS
          5.1     Entire Agreement. This Agreement, including the Exhibits
hereto, represents the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior discussions, agreements and
understandings of every kind and nature between them. Except as provided herein,
no modification of this Agreement will be effective unless in writing by both
parties.

4



--------------------------------------------------------------------------------



 



          5.2     Notices. All notices under this Agreement shall be in English
and shall be in writing and given by either registered airmail, cable
(confirmation by answer back), telex (confirmation by answer back) or facsimile
transmission (with confirmation copy sent by registered mail) addressed to the
parties at the addresses below, or to such other address of which either party
may advise the other in writing. Notices will be deemed given upon receipt, in
accordance with the respective permitted methods of confirmation.
Agent
PCS Sales (USA), Inc.
Suite 400
1101 Skokie Boulevard
Northbrook, IL 60062
ATTENTION: G. David Delaney
Association
c/o CF Industries, Inc.
One Salem Lake Drive
Long Grove, IL 60047
ATTENTION: Monty Summa
c/o Mosaic Crop Nutrition LLC
Suite E490
Atria Corporate Center
3033 Campus Drive
Plymouth, MN 55441
ATTENTION: James T. Thompson
c/o PCS Sales (USA), Inc.
Suite 400
1101 Skokie Boulevard
Northbrook, IL 60062
ATTENTION: G. David Delaney
c/o Foley & Lardner LLP
Suite 500
3000 K Street, NW
Washington, DC 20007-5143
ATTENTION: Howard W. Fogt, Jr., Secretary

5



--------------------------------------------------------------------------------



 



          5.3     Force Majeure. Except as otherwise provided in this
Article 5.3, neither party hereto shall be liable for failure to fulfill its
obligations herein to the extent that such performance is prevented by Force
Majeure, including, without limitation the following occurrences or other
causes, similar or dissimilar, beyond a party’s reasonable control: war,
revolution, civil commotion, public enemies, arrests; labor troubles,
disturbances or disputes, strikes or lockouts of workmen, railway men, truck
drivers, stevedores, warehousemen or crew (whether or not it is possible for a
Party to resolve such labor troubles, disturbances, disputes, strikes or
lockouts); breakdown or stoppage of railway, shortage of cars; interruption,
stoppage or shortage of the a party’s fuel or power supply now or hereafter
under contract; delay, stoppage or destruction or loss of or damage to goods in
transit; epidemics, quarantines, frost, fire, tempests, inundations, acts of
God; accidents and breakdowns of machinery, boilers or production facilities;
restraints of established authorities; damage, loss or delay caused by ship or
crew, and hindrances of whatsoever nature in producing (at a party’s plant(s)),
transporting or loading the Phosphatic Materials occurring without the
negligence of the party.
          5.4     Severability. Subject to the provisions of Article 4.2(D)
above, the illegality or unenforceability of any provision of this Agreement
shall not affect the validity and enforceability of any legal and enforceable
provisions hereof.
          5.5     Non-Assignment. This Agreement shall not be assigned by the
Association or the Agent without the prior written consent of the other party
hereto.
          5.6     Applicable Law. This Agreement shall be governed by the
internal laws of Delaware without regard to conflict of laws.
          5.7     Waiver. The Agent agrees that the failure of the Association
at any time to require performance by the Agent of any of the provisions herein
shall not operate as a waiver of the right of the Association to request strict
performance of the same of like provisions, or any other provisions hereof, at a
later time.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Association and Agent have caused this instrument
to be executed by their duly authorized employees, as of the day and year first
above written.

             
 
ATTEST:   AGENT
 
PCS Sales (USA), Inc.

    /s/ JOSEPH A. PODWIKA   By:   /s/ DAVID DELANEY   (Assistant)
Secretary                     Name:   DAVID DELANEY         Title:   PRESIDENT  
       
 
ATTEST:   ASSOCIATION
 
Phosphate Chemicals Export Association, Inc.

    /s/ ROBERTA DHOOGHE   By:   /s/ STEVEN H. PAXTON   (Assistant)
Secretary                     Name:   STEVEN H. PAXTON         Title:  
PRESIDENT  

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Products
     The Products of the Association pursuant to this Agreement shall mean those
Wet Phosphatic Materials which are specifically listed below. The Association
reserves the right to withdraw any Products from this list immediately upon
written notice to Agent. For purposes hereof, the term “Phosphatic Materials”
shall mean any fertilizer, or industrial product, whether liquid or solid,
containing P2O5, other than (i) phosphate rock, (ii) technical or food grade
phosphoric acid, (iii) human consumable products, (iv) animal feed phosphates,
(v) sodium tripolyphosphate or (vi) industrial products used to manufacture
metal cleaning products.
List of Products

1.   Merchant-Grade Phosphoric Acid   2.   Superphosphoric Acid   3.       4.  
    5.       6.       7.       8.       9.       10.    

8



--------------------------------------------------------------------------------



 



EXHIBIT B
SALES POLICIES AND PROCEDURES FOR
INTERNATIONAL AGENTS
          1.     Market Support
               A.     Marketing Analysis: Agent shall, on an annual basis,
advise the Association concerning business and marketing conditions with respect
to the sale of Products to customers outside the United States. Agent’s
marketing analysis shall focus on the prospective sale of Products to customers
outside of the United States. Agent shall keep the Association fully advised of
all pertinent market conditions, developments and other factors which may be of
interest to the Association.
               B.     Marketing Advice: Agent shall advise the Association
concerning any and all matters which relate to the marketing of Products to
customers outside the United States. In this regard, Agent shall provide the
Association with advice and consultation concerning any technical, financial,
legal or other requirements which may be applicable to the sale of Products to
customers outside the United States. Agent shall also advise the Association
concerning laws, customs and procedures, taxes, fees, licenses and permits,
contract procedures, and other matters relating to the Association’s conduct of
business outside the United States and the sale of its Products. Agent shall
assist the Association in developing business strategies for short- and
long-term export market penetration.
               C.     Marketing Development: Agent shall devote its best efforts
to developing prospective customers for Products. In order to accomplish such
market development, Agent shall actively promote the sale of Products to
customers outside the United States, meet with current and prospective customers
of the Association for the purpose of generating interest in Products, regularly
advise such customers of improvements and changes in the state of the art of
Products, promptly respond to inquiries from prospective customers concerning
Products, submit to appropriate officials of customers all documentation
relating to inquiries and promptly advise the Association of any customers who
are interested in purchasing Products.
               D.     Marketing Assistance: As appropriate, Agent shall arrange
meetings and provide professional support between Association representatives
and prospective customers of Products. Agent shall assist the Association in
arranging for the presentation of Products to prospective customers. Agent shall
provide all necessary translation and interpretation assistance to the
Association in order to identify problem areas and interpretation of customers’
views and requirements.
               E.     Marketing Administration: While Mosaic Global Operations,
Inc. (“Mosaic”) has certain stated responsibility for administration of all
Export Sales of Dry and Wet Phosphatic Materials made by the Association, Agent
shall have authority and responsibility as set forth in Paragraph 1.1 of this
International Agency Agreement with respect to the Export Sale of Wet Phosphatic
Materials. Moreover, on request by Mosaic, Agent shall (i) assist with the
administration of orders for Products, (ii) act as liaison on all matters
between the Association

9



--------------------------------------------------------------------------------



 



and customers, (iii) assist in obtaining prompt payment, provisional and final
acceptance of the Products by customers, and (iv) assist in having all bonds,
standby letters of credit and guarantees posted by the Association promptly
canceled and/or returned by customers to the appropriate financial institution
upon completion by the Association of all contractual obligations related
thereto.
               F.     Marketing Reporting Requirement: Agent shall submit
reports to the Association in writing in such form, and containing such
information, as the Association may reasonably request from time to time. Such
reports shall include Agent’s analysis of business and marketing conditions
outside the United States relative to the sale of Products and summarizing
Agent’s activities on behalf of the Association relative to marketing, service
and general Product support.
          2.     Terms and Conditions of Sale. Agent shall solicit orders for
Products in the Association’s name from customers outside the United States and
Canada at the prices specified by the Association in quotations offered to
customers from time to time and subject to the Association’s then-current terms
and conditions of sale. The Association may change its terms and conditions
and/or its suggested prices at any time by giving prior written notice to
customers, except that prices in the Association’s quotations will remain firm
until the expiry of the quotation.
          3.     Documentation. Agent shall promptly forward to the Association
every original order for Products received by it together with all attachments
and data necessary for completion of the sale. Orders shall be submitted in a
manner and form prescribed by the Association and signed and dated by the
customer. No order for the Products shall be binding on the Association unless
or until accepted by the Association in writing. The Association may refuse to
accept any order for any cause which it may deem sufficient. The Association
shall forward to Agent a copy of invoices covering those shipments of the
Products to the Territory with respect to which Agent is entitled to
compensation hereunder.
          4.     Payment. All payments for Products shall be made by customers
directly to the Association, and Agent shall have no authority to accept payment
from purchasers of Products. Agent shall (i) promptly forward to the Association
any checks, drafts, instruments and other payments which it may receive directly
in payment of accounts due the Association, (ii) cooperate fully with the
Association in the collection of accounts due, and (iii) furnish credit reports
and other credit information pertaining to customers which may be required by
the Association.
          5.     Import Licenses, Exchange Controls and Other Governmental
Approvals; Compliance. Agent shall assist the Association in obtaining import
licenses, export licenses, currency exchange approvals and other governmental
approvals inside or outside of the United States which may be necessary to
permit the sale by the Association and the purchase by customers of, and the
payment by customers for, Products, orders for which are solicited by Agent.
Agent shall comply with any and all governmental laws, regulations and orders
which may be applicable to it by reason of its execution and performance of this
Agreement, including any requirement to be registered as the Association’s
independent marketing representative with any governmental authority, and
including any and all laws, regulations or orders which govern

10



--------------------------------------------------------------------------------



 



or affect the ordering, export, shipment, import, sale (including government
procurement), delivery and redelivery of Products outside the United States.
          6.     Questionable Payments. Agent certifies that neither it, nor any
of its directors, officers, employees or agents is an official, agent or
employee of any government or governmental agency or political party or a
candidate for any political office on the date of this Agreement. Agent shall
promptly notify the Association of the occurrence of any event which would or
may result in an exception to the foregoing representation. Agent shall not,
directly or indirectly, in the name of, on behalf of or for the benefit of the
Association offer, promise or authorize to pay, or pay any compensation, or give
anything of value to, any official, agent or employee of any government or
governmental agency, or to any political party or officer, employee or agent
thereof. Agent shall require each of its directors, officers, employees and
agents to comply with the provisions of this section 6. Any breach of the
provisions of this section 6 shall entitle the Association to terminate this
Agreement effective immediately upon notice to Agent.
          7.     Aftermarket Support. Agent shall use its best efforts to assist
the Association in arranging for aftermarket support at reasonable prices to all
customers of the Products outside the United States whose orders are solicited
by Agent. Notwithstanding the foregoing, Agent shall not provide aftermarket
support to purchasers of the Products outside the United States on behalf of the
Association unless the Association and Agent shall have entered into an
agreement specifically related to aftermarket support.
          8.     Safety Standards. Agent agrees to advise the Association fully
as necessary with respect to all safety standards, specifications and other
requirements imposed by law, order or regulation outside the United States and
applicable to sales of the Products to customers.
          9.     Product Alteration. Agent agrees not to alter or modify the
Products, in whole or in part, whether to comply with applicable safety
standards, specifications or otherwise, without first obtaining the express
written consent to and approval of each such alteration or modification from the
Association.
          10.     Local Law. Agent shall notify the Association of the existence
and content of any mandatory provision of any applicable laws or regulations of
any country or political subdivision which materially conflicts with any
provision of this Agreement at the time of its execution or thereafter.
          11.     Protection of Property Rights. Agent agrees to cooperate with
and assist the Association in the protection of trade names owned by or licensed
to the Association and shall inform the Association immediately of any
infringements or other improper action with respect to such trade names which
shall come to the attention of Agent.

11